Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to calculate, based on the first signal and noise characteristics, one or more second voltages respectively at the one or more voltage levels; determine one or more offsets respectively at the one or more voltage levels between the one or more second voltages and the plurality of first voltages; and estimate a third voltage at a corresponding voltage level among the plurality of voltage levels; wherein the device is further configured to measure, based on the third voltage, second signal and noise characteristics of the memory cells to determine a fourth voltage to read the memory cells at the corresponding voltage level.
4.	With respect to dependent claims 2-7, since these claims are depending on claim 1, therefore claims 2-7 are allowable subject matter. 
5.	With respect to independent claims 8, there is no teaching, suggestion, or motivation for combination in the prior art to receiving, in the device, second data representative of first signal and noise characteristics of the memory cells, measured at one or more voltage levels according to the plurality of first voltages; calculating, based 
6.	With respect to dependent claims 9-14, since these claims are depending on claim 8, therefore claims 9-14 are allowable subject matter. 
7.	With respect to independent claims 15, there is no teaching, suggestion, or motivation for combination in the prior art to calculate, based on second data representative of first signal and noise characteristics of the memory cells, one or more second voltages at one or more voltage levels respectively, wherein the first signal and noise characteristics of the memory cells is measured at the one or more voltage levels according to first data representative of a plurality of first voltages; determine one or more offsets respectively at the one or more voltage levels between the one or more second voltages and the plurality of first voltages; estimate a third voltage at a corresponding voltage level among the plurality of voltage levels; and calculate, based on third data representative of second signal and noise characteristics of the memory cells, a fourth voltage to read the memory cells at the corresponding voltage level, wherein the second signal and noise characteristics of the memory cells is measured at the corresponding voltage level based on the third voltage.
8.	With respect to dependent claims 16-20, since these claims are depending on claim 15, therefore claims 16-20 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Papandreou et al (US Patent 11,264,103), Zeng et al (Pub. No.:  US 2015/0124533).
		Papandreou et al (US Patent 11,264,103) shows the calculate a unique read voltage offset value.
Zeng et al (Pub. No.:  US 2015/0124533) shows multiple read voltages.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 




HY
03/10/2022
/HAN YANG/
Primary Examiner, Art Unit 2824